The non-final Office action mailed 2/28/2022 incorrectly included final-rejection form paragraphs at the end of the body of the Office action.  The Office Action Summary and document codes were correct.  In the interest of clarity, this Office action replaces the one mailed 2/28/2022.  There are no changes to the body of the action except removal of the form paragraphs indicating finality.  

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Status of the Claims
	Claim 17 has been canceled. Claim 19 previously was withdrawn.  Accordingly, claims 1-16, 18, and 20 are pending and under examination.

Response to Arguments – 35 U.S.C. 112 and Withdrawn Rejections
	Applicant’s arguments filed 12/20/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  The amendments to the specification have been amended
The rejection of claims under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims except for the rejection of claim 18 under 35 U.S.C. 112(b).  

Maintained Grounds of Rejection, Modified to Address Claim Amendments of 12/20/2021
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites “wherein the second material fraction has a structure comprising repetitive units of structural elements having an average diameter differencing by less than a factor of two within each unit” without definition of a unit, a structural element, a structure comprising repetitive units, etc.  It is unclear how the claimed average diameter difference is being used to compare two structural components or a part and a whole, or something else.  What constitutes a unit? What constitutes “each unit”?  What structure comprises repetitive units?  What components are required in a structure—repetitive units of what? Including or excluding what components?  It remains entirely unclear what geometry or biomaterial components are being described and/or compared, and it remains so unclear that the examiner remains unable to apply art for or against the claim.  Appropriate clarification is required.


Response to Arguments -35 U.S.C. 103 and Withdrawn Rejections
	Regarding the previously issued rejections under 35 U.S.C. 103, Applicant notes the claim features as amended on page 14 of Remarks and on page 15 of Remarks argues that neither Procter nor Roeder teaches a biomaterial having an openly porous, bioabsorbable first material fraction and  second material fraction that is an integral part of the biomaterial surrounded by the first material fraction, as in an endoskeleton.
	In reply, while the relevance of the previously cited Procter and Roeder references are maintained, previously issued rejections are withdrawn in order to better address the new claim language.  Accordingly, the rejections of claims 1-9, 13, 14, 16, and 17 under 35 U.S.C. 103(a) as being unpatentable over Procter is withdrawn; subsequently, the rejection of claims 10-12, 15, and 20 further in view of Roeder is withdrawn.  
	It is maintained that Procter teaches a bone substitute product comprising a porous foam structure comprising bioresorbable polymer and a bioceramic filler material wherein the polymer acts as a scaffold blended with a bioceramic wherein the blend has a porous foam structure.  The foam structure material is openly porous and can be introduced into a bony cavity (page 2, lines 16-25 in particular).  Accordingly, Procter is considered to teach an openly porous bioabsorbable first material fraction and a second material fraction that is stiffer than the first material fraction and forms a load bearing support structure.  In other words, Procter’s polymer meets the “first material” and the stiffer second material which is load bearing as claimed is Procter’s biocermaic filler.  As a porous and filler components, Procter teaches the instantly claimed “structurally integrated” and “form-fitting manner” features.  Procter describes that his product may be a bioresorbable polymer which is biocompatible in such a way that it may be accepted by living tissue such as bones or that it may be absorbed by a human or animal’s body after a certain period such that at least parts of the foam structure may be replaced by living tissue, thereby providing an increased stability (see paragraph bridging pages 3 and 4).  
	It appears that Procter teaches the structural integration and “as in an endoskeleton” features instantly claimed, however a newly cited secondary reference is supplied below in the new grounds of rejection necessitated by amendment in order to remove any doubt or potential overreliance on the ordinary skill of the artisan based on Procter alone.

New Grounds of Rejection Necessitated by Amendments of 12/20/2021
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/049650 A2 (“Procter”, published April 23, 2009, previously cited and supplied by Applicant in IDS dated 12/28/2018) in view of US 8518123 B2 (“Jensen” et al., newly cited).
The instant claims are drawn to a biomaterial comprising an openly porous, bioabsorbable first material fraction and a second material fraction that is stiffer than the first material fraction, as further specified in the claims.
Procter teaches a synthetic bone substitute material comprising a porous foam structure with interconnected pores wherein the foam structure comprises a bioresorbable polymer, preferably polylactide; a bioceramic filler material, preferably calcium phosphate; and a plasticizer (“a first material fraction and a second material fraction stiffer than the first material fraction and forms a load-bearing support structure”).  The porous foam structure may be used in surgical operation (see page 7, line 15) and may be an open cell foam structure (see page 3, line 20)(“having an openly porous, bioabsorbable” as in claim 1).  The ratio of bioresorbable polymer to bioceramic filler is between 70:30 and 97:3, by mass, a range overlapping with the instantly recited range “wherein the volume fraction of the stiffer material is less than 30% of the total volume of the biomaterial” as in claim 1 and “wherein the volume fraction of the stiffer material is less than 25% of the total volume of the biomaterial” as in claim 4.  
Because Procter does not teach exactly the combination and/or same range as instantly claimed, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform routine optimization procedures with regard to the amounts of polymer and filler and also the ratio thereof in order to achieve the desired end result such as the desired physical properties, with a reasonable expectation of success  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
Further regarding the claim language “and the structural stiffness of the second material fraction is at least 10 times higher than that of the first material fraction” as in claim 1 and “wherein the structural stiffness of the second material fraction is 100 times higher than that of the first material fraction” as in claim 5, please see the rejections above under 35 U.S.C. 112; in the absence of an enabled parameter as to ascertaining this claimed stiffness characteristic, and in view of the structural and functional similarities and applications as taught by Procter, Procter’s product is considered to meet the claim on account of Procter’s combination of a bioresorbable polymer such as polylactide with a bioceramic material such as calcium phosphate.
Procter’s foam can be produced by 3D printing; and the bioceramic filler provides mechanical strength to the foam product.  The porous foam structure may have a certain degree of elasticity (page 6, line 6; page 12, lines 5-8)(limitations of claims 2 and 3) and may be compressed and due to its elasticity may restore its form after external force is released (page 12, lines 5-10)(limitation of claims 9-11 as amended 6/18/2021, see [033] of instant specification for definition of “hierarchical structure).  Procter describes structure comprised of a bioresorbable polymer and a bioceramic filler material wherein to function as further described by Procter would have had the characteristic of having at least one directed structure as recited in claim 10 and directional and non-directional structures as in claim 11, the latter based on Procter’s description of introduction of bone substitute into a bone void where the substitute pieces may expand depending on the presence of fluids and the plasticizer may be absorbed for the substitute to return to its solid structure to form a graft with mechanical integrity (see Procter paragraph bridging pages 2 and 3).  Similarly, it appears that comprising the same or substantially the same components in a product for the same or substantially the same application, Procter teaches structural integration of the first material into the second material fractions in a form-fitting manner as instantly claimed, and further in view of the absence of a limiting definition of form-fitting as newly recited.
Further regarding the new claim language directed to “integral part” integration and “as in an endoskeleton” and full enclosure volume features, Procter does not necessarily teach this feature.
Jensen cures this deficiency.  Jensen is directed to tissue and bone reconstruction systems and methods.  The systems include a porous structure with pores exposed to promote neo-vascularization as well as bone and tissue formation (see abstract, in particular) and may be in various forms including composites manufactured by compounding, compression molding, deposition, or layering where the hardness of the implant can be varied as  a function of the specific mineral content and polymer selection and/or by using a more rigid polymer or metal endoskeleton or exoskeleton; moreover Jensen teaches that pore size may be controlled to adjust dissolution rate, and that configuration for tissue growth may be varied (see column 14, line 39- line 60).  The systems may be implanted and may comprise a polymer or titanium mesh or wire in many shapes and forms as a support structure and is further to be noted to be porous (see column 10, lines 36-40 in particular).  The implant structure is configured to retain dimensional stability after implantation and/or be provided with mechanical attachment members for attachment at implant site; the implant may be structured as an endoskeleton made for instance of a rigid polymer material (see column 10, lines 15-30).  It is noted that use of the structure as an endoskeleton as suggested by Jensen results in “the second material fraction is an integral part of the biomaterial surrounded by the first material fraction, as in an endoskeleton” as in lines 4-5 of claim 1 as amended as well as “the total volume comprising the volume of the biomaterial and the volume of voids enclosed by the biomaterial” as in lines 9-10 of claim 1 as amended.
Both Procter and Jensen are directed to implantable structures which may be porous and used to provide tissue support.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize Procter’s components outlined above, including Procter’s polymer support structure and associated components, as an endoskeleton support structure as taught by Jensen, with a reasonable expectation of success.  One would have been motivated to do so to provide particular endoskeleton type support for the desirable retention of dimensional stability after implantation and to further allow for neo-vascularization and bone and tissue formation in accordance with these features that Jensen teaches to be desirable.  Moreover, to do so would have been to reasonably expect the advantage of structural support as taught and deemed desirable in the implants of both Procter and Jensen.
As to claims 6, claim 7 including the intended use of “for cartilage regeneration”, claim 8 including the intended use of “for bone regeneration”, the content recited pertains to effects which may be achieved upon a use of the claimed product.  A product and its properties are considered inseparable; in the instant case, since the prior art teaches the structure claimed, the properties applicant claims are considered present.  See MPEP 2112.01.
As to claims 7 and 8, since a product and its properties are inseparable and since Procter teaches all components instantly claimed in a product for the same or substantially the same purpose as claimed, Procter’s product meets the functional characteristic instantly recited.  Moreover the compression properties recited in claims 7 and 8 appear to depend from an intended use, where it is a product itself which is claimed.  It is understood that a product having components encompassed by the claims would function as described since a product and its properties are inseparable.
As to claim 13, regarding the ability of to be represented by means of imaging methods, Procter teaches images for showing a fracture and insertion of bone substitute and moreover teaches products made of the same or substantially the same components instantly recited which therefore would meet the claim (see Figures 1-3).
As to claim 14, Procter teaches the porous foam structure may be compressed and due to its elasticity may restore to its form after external force is released (page 12, lines 5-10).  This is considered to meet the claimed limitation of “wherein at least one material fraction is deformable by an external stimulus”.  The further recitation of “for regeneration promotion” is considered an intended use not imparting further structural or functional limitations into the claim.
As to claim 16, Procter describes the porous foam structure may have a porosity between 5 and 85% with specified preferences, pore volume, and interconnectivity (see page 3, lines 13-22).  It would have been prima facie obvious to one of ordinary skill in the art to perform routine optimization procedures within the parameters taught by Procter and at least overlapping with the parameters instantly claimed in order to achieve optimized end results.  One would have been motivated to do so for instance based on Procter’s teaching that the interconnectivity allows a liquid plasticizer to enter the foam structure, so one reasonably would have expected success from optimizing the porosity and therefore amount of space for plasticizer exposure and entry.
As to claim 17, Procter describes a product in a cylinder shape of porous material wherein the cylinder of porous material has an interconnected porosity.  This description is considered to provide structurally interwoven materials not in the form of discrete layers as recited in claim 17.  See also Procter page 3, lines 13-22).

Claims 10-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/049650 A2 (“Procter”, published April 23, 2009, previously cited and supplied by Applicant in IDS dated 12/28/2018) in view of US 8518123 B2 (“Jensen” et al., newly cited) as applied to claims 1-9, 13, 14, and 16, above, and further in view of US 7,758,882B2 (“Roeder” et al).
The teachings of Procter have been delineated above.  As to claim 12, absent definitions of a structure, and at least one material fraction, and a repetitive pattern, and structural symmetries, it appears the product of Procter would have these features at least in a unit of 1 with inherent symmetrical properties.  As to claim 15, Procter teaches the introduction of bone substitute into a bone void and where the bone substitute may return to its solid structure to form a graft with mechanical integrity (see Procter paragraph bridging pages 2 and 3).  Nonetheless, it is not apparent that Procter necessarily teaches the product components recited in claims 10-12, 15, and 20.
Roeder cures these deficiencies.  Roeder teaches the state of the art with regard to a composite biomaterial for use as orthopedic implants for instance wherein the biomaterials include a matrix comprising a thermoplastic, a calcium phosphate composition, and combinations thereof.  Calcium phosphate reinforcement particles may also be dispersed within the matrix (see abstract, in particular).  Roeder’s matrices may be bioresorbable or non-bioresorbable including applications where bone regeneration is readily possible and/or desirable  (see column 3, lines 49-59). Roeder specifies that the reinforcement particles may exhibit different properties in different orientations or crystallographic directions and therefore may be configured to provide enhanced biomechanical properties for instance having a preferred orientation (column 3, lines 36-47; column 6, lines 49-66) and further may have different patterns according to crystallographic plan (region) (see column 13, lines 1-23; column 14, lines 18-26)(limitations of claims 10 and 11).  See the preferred orientation alignment in Fig. 3 which comprises repetitive units across the matrix (column 6, lines 40-50)(limitation of claim 12).  Further regarding claim 15, Roeder describes improved mechanical properties in reinforced composites attributed to the preferred orientation or alignment along the direction of applied stress (see column 13, lines 24-31).  As to claim 20, Roeder teaches the reinforcement particles to have an aspect ratio of greater than 1 and preferably from about 5 to 50 (column 5, lines 55-58), a range overlapping with the structure ratio instantly recited.  
While Procter does not characterize particular geometric configurations and/or load-bearing axes, Roeder teaches the state of the art with regard to implantable bone substitute materials made of similar components as those of Procter.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to characterize and adjust the products of Procter to have the structural and functional characteristics taught by Roeder in order to provide good practical properties as suggested by Roeder.  For instance, one would have been motivated to do so to provide good or improved mechanical properties for instance in a preferred orientation or alignment as suggested by Procter.  Further, it would have been obvious to adjust the alignment by adjusting the heating, cooling, drying, and separation steps as taught by Roeder in order to achieve an end result having the desired strength and stability as suggested by Roeder.  One would have been motivated to do so as part of routine optimization processes to control the morphology and therefore strength of the final product.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617